WALKER, J.
On a trial of the right of property, in which is involved the question of fraud in a conveyance by the defendant in execution to the claimant, the plaintiffs may show that the defendant, at the time of the conveyance, was insolvent. Proof of notes' outstanding at the time of tho conveyance, and of a judgment rendered on one of such notes, would be admissible evidence, as tending to prove the insolvency.
The claimant, in a trial of the right of property, is not injured by the fact that a joint judgment for costs is rendered *577against himself and his surety on the bond. If such judgment for costs be erroneous, it is not prejudicial to the claimant, and he cannot be heard to complain of it.
The judgment of the court below is affirmed.